        Case 2:19-cr-20025-MSN Document 90 Filed 02/11/20 Page 1 of 1                     PageID 514

                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TENNESSEE
                                            Western Division
                                           Office of the Clerk
Thomas M. Gould, Clerk                                                                            Deputy-in-Charge
242 Federal Building                                                                    U. S. Courthouse, Room 262
167 N. Main Street                                                                      111 South Highland Avenue
Memphis, Tennessee 38103                                                                 Jackson, Tennessee 38301
(901) 495-1200                                                                                       (713) 421-9200


                                         NOTICE OF SETTING
                           Before Judge Mark S. Norris, United States District Judge


                                               February 11, 2020


               RE:    2:19cr20025-02-MSN
                      USA v. MARK J. WHITAKER

               Dear Sir/Madam:

          A CHANGE OF PLEA has been SET before Judge Mark S. Norris on TUESDAY,
      FEBRUARY 18, 2020 at 1:30 PM in Courtroom 4, 9th floor of the Federal Building,
      Memphis, Tennessee.

             Please submit the proposed plea agreement, a summary of the elements of the offense(s)
      charges and the statutory penalties to chambers at least one (1) day in advance of the change of
      plea hearing by emailing it to: ECF_Judge_Norris@tnwd.uscourts.gov.

              As to defendants on bond, failure to appear without leave of court will result in a
      forfeiture of appearance bond and issuance of a warrant for arrest.

          THE DEFENSE COUNSEL SHALL PERSONALLY CONTACT THE
      DEFENDANT TO INSURE HIS/HER ATTENDANCE AT THE DESIGNATED TIME.

               If you have any questions, please contact the case manager at the number provided
      below.


                                             Sincerely,
                                             THOMAS M. GOULD, CLERK

                                             BY:    S/ Zandra Frazier
                                                    Zandra Frazier, Case Manager
                                                    901-495-1277
                                                    E-mail: zandra_frazier@tnwd.uscourts.gov
